Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 1 of 23 PageID: 488




 Helen A. Nau
 KROVATIN KLINGEMAN LLC
 60 Park Place, Suite 1100
 Newark, NJ 071102
 Phone (973) 424-9777
 Fax (973) 424-9779
 hnau@krovatin.com
 Local Counsel to Defendant Festo Didactic, Inc.

 Gregory F. Hauser, Esquire
 WUERSCH & GERING LLP
 100 Wall Street, 10th Floor
 New York, NY 10005
 Phone (212) 509-5050
 Fax (212) 509-9559
 gregory.hauser@wg-law.com
 Counsel to Defendant Festo Didactic Inc.

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                         TRENTON VICINAGE

  USI INTERNATIONAL INC.
                                     CIVIL ACTION NO.: 3:15-CV-08451-MAS-TJB
                    Plaintiff,

                       vs.
                                     DECLARATION OF GREGORY F. HAUSER
  FESTO DIDACTIC INC.,

                    Defendant.



       GREGORY F. HAUSER declares as follows:




                                        1
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 2 of 23 PageID: 489




       1.    I am an attorney admitted to practice before the Courts of the State of

             New York and pro hac vice before this Court and a partner in the law

             firm of Wuersch & Gering, LLP.

       2.    I am lead counsel for Defendant Festo Didactic, Inc.

       3.    I make this declaration based on personal knowledge and the record in

             this action in opposition to Plaintiff’s motion for leave to file a Second

             Amended Complaint.

       4.    Accompanying my declaration as Exhibit A is a true copy of excerpts

             of the deposition transcript of Jonathan Abbott, taken in this action on

             November 6, 2019.

       5.    Accompanying my declaration as Exhibit B is a true copy of excerpts

             of the deposition transcript of Dr. Nader-Iman Imani, taken in this

             action on November 15, 2019.

       6.    Accompanying my declaration as Exhibit C is a true copy of an email I

             sent counsel for Plaintiff on November 13, 2019.

       7.    Defendant has received from Plaintiff no information in discovery,

             whether in the form of an amended damages disclosure or of

             documents, supporting or otherwise relating to Plaintiff’s new claim

             concerning the amount of the underlying contract and Plaintiff’s

             damages.


                                          2
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 3 of 23 PageID: 490




 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on December 5, 2019



                                            Gregory F. Hauser




                                           3
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 4 of 23 PageID: 491
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 5 of 23 PageID: 492
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 6 of 23 PageID: 493
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 7 of 23 PageID: 494
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 8 of 23 PageID: 495
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 9 of 23 PageID: 496
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 10 of 23 PageID: 497
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 11 of 23 PageID: 498
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 12 of 23 PageID: 499
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 13 of 23 PageID: 500
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 14 of 23 PageID: 501
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 15 of 23 PageID: 502
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 16 of 23 PageID: 503
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 17 of 23 PageID: 504
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 18 of 23 PageID: 505
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 19 of 23 PageID: 506
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 20 of 23 PageID: 507
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 21 of 23 PageID: 508
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 22 of 23 PageID: 509
Case 3:15-cv-08451-MAS-TJB Document 64-1 Filed 12/05/19 Page 23 of 23 PageID: 510
